OPINION OF JUDGE BIGGS ON MOTION FOB, BEHEABING.
I think that the motion for rehearing in this case ought to be granted on the ground that the court erred in refusing the instruction asked by the defendant, that under the law and evidence the judgment could only be for a nominal sum.
Econira£°under The action can not be treated as one for use and occupation, and if it could the instruction asked ought to have been given. The statute (R. S. 1889, sec. 6374) is as follows: “A landlord may recover a reasonable satisfaction for the use and occupation of any lands or tenements held by any person under an agreement not made by deed.” The majority opinion states that the original contract between H. L. Edmunds and the defendant ivas not by deed, wherefore my associates contend that it was competent for the plaintiff to sue either under the contract or for use and occupation. The contract is not set out in full, and the opinion fails to state the material fact that it was executed under seal. Under all of the authorities a sealed instrument is a deed, whether it be a conveyance of land, or a bond or a contract of any kind between -the parties. This principle is so elementary that it is useless to cite authorities. It is only necessary to consult the law dictionaries. The reason for the statute quoted is, that where parties have entered into a solemn agreement under seal as to the occupation of premises, the landlord will not be allowed to abandon the contract *621and sue for use and occupation. On the other hand, if the letting rests in parol, or is evidenced by a simple contract, the action for use and occupation may be maintained. Therefore in my opinion the plaintiff must recover (if at all) under, the original. contract. There was no evidence introduced by the plaintiff as to the value of that- portion of the premises retained by the defendant after the compromise of the injunction suit. He relied solely on the contract as fixing the amount of his recovery. It is undisputed that there was a partial eviction or vacation of the premises at the time the injunction suit was compromised. The poles were removed from the land, but were reset so close to the line that the arms conveying one half of the wires projected over the land. To this extent only did the defendant fail to comply with its agreement to vacate the premises. It is evident that the amount which the defendant agreed to pay for the privilege of maintaining three poles and all the wires on the land can not be accepted as conclusive of the sum that the defendant ought to pay for a partial use. McFadin v. Rippey, 8 Mo. 738. Hence I do not think that proof of what the defendant agreed to pay for a particular occupation was sufficient to enable the plaintiff to the same or a substantial sum for a different occupation. If plaintiff was entitled to anything, it was to a judgment for a nominal sum and no more, as there was no data under the evidence from which a substantial sum could be reckoned. The defendant presented the question by its instruction which the court refused. It excepted to this action of the court and made it one of the grounds in its motion for a new trial. The contention in the brief that the judgment is excessive is based on this exception.
*622c°ens*ACT: h' *621Again, I think that the motion for rehearing ought to be sustained and the action dismissed for the *622reasons stated in my dissenting opinion. Under all of the decisions in this state as I read and understand them, the contract between H. L. Edmunds and the defendant created a license merely, terminable by Edmunds upon thirty days’ notice. The agreement lacks several of the elements of a lease. The defendant being a licensee, its failure to vacate the premises after the compromise agreement in the injunction suit, made it a wrongdoer, hence the plaintiff’s cause of action is against the defendant as a trespasser.